The State of TexasAppellee




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 16, 2015

                                        No. 04-15-00333-CR

                                   Mario Ismael GUTIERREZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR4433
                        Honorable Philip A. Kazen, Jr., Judge Presiding

                                           ORDER
        Counsel for the appellant has filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967), in which he asserts there are no meritorious issues to raise on appeal. However, counsel
did not file a motion to withdraw and counsel’s letter to appellant is deficient.

       Appointed counsel who files an Anders brief is required to simultaneously file a motion
to withdraw. See Schulman v. State, 252 S.W.3d 403 (Tex. Crim. App. 2008); Nichols v. State,
954 S.W.2d 83, 85 (Tex. App.CSan Antonio 1997, no pet.).

        When counsel files an Anders brief, he is required to include as an exhibit a copy of the
letter sent to his client. The letter must: (1) notify appellant that counsel has filed an Anders
brief and motion to withdraw and enclose copies of the documents, (2) inform appellant of his
right to review the appellate record and file a pro se brief, (3) inform appellant of his right to file
a pro se petition for discretionary review should the court of appeals determine the appeal is
frivolous, and (4) “take concrete measures to initiate and facilitate the process of actuating
[appellant’s] right to review the appellate record, if that is what [appellant] wishes.” Kelly v.
State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014; Ex parte Owens, 206 S.W.3d 670674 n.
28 (Tex. Crim. App. 2006); Meza v. State, 206 S.W.3d 684 (Tex. Crim. App. 2006). With
respect to the last requirement, counsel may either send a copy of the appellate record to his
client or advise his client that if he wishes to review the appellate record, he must file a motion in
this court within ten days of counsel’s letter, requesting access to the record. See Kelly, 436
S.W.3d at 319-20. Counsel must include with his letter a form motion for this purpose, advise his
client to sign and date the motion and mail it to this court within ten days, and supply his client
with this court’s mailing address. Id. at 320.
       Counsel’s letter to his client includes a copy of the Anders brief, but does not comply
with any of the other requirements listed above. We therefore order appellant’s appointed
counsel, George Shaffer, to file by October 26, 2015 a motion to withdraw and a copy of a letter
that complies with the requirements of Kelly v. State.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court